Citation Nr: 1143128	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tendonitis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for a right elbow disorder.

In June 2010 the Board remanded the claim for further development.  The development has been completed and the case is before the Board for final review.


FINDINGS OF FACT

Competent and persuasive medical and lay evidence of record reflects that the Veteran's tendonitis of the right elbow with a scar is related to active service.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for tendonitis of the right elbow with a scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim for service connection for a right elbow disability was received in June 2006, less than one year after separation from military service.  He contends that he slipped and fell during boot camp in September 2001 and injured his right elbow, requiring five sutures.

Initially, the Board notes that the Veteran's service treatment records are unavailable.  Efforts to search for the records to document the claimed elbow injury were unsuccessful, and the RO outlined its efforts in a memorandum to the file in February 2007, concluding that all efforts to obtain the needed information had been exhausted and further attempts would be futile.

In a November 2006 VA general medical examination report, the Veteran recalled that at the time of his claimed injury he received five sutures in the right elbow and an x-ray, which showed no fracture.  He complained of a nodule that moves around in the elbow and that at times he experiences limited movement.  He also described mild pain in cold weather and after repetitive lifting.  Reported objective findings on physical examination included a 0.5 centimeter movable nodule, which was most likely a calcified tendon on the olecranon.  There was also tenderness in the area.  The diagnosis was tendonitis of the right elbow with no limitation of motion.

Private treatment records associated with the claims file pertained to a different claimed disability.

In a June 2010 Board decision and remand, the Board found that the Veteran presented credible assertions regarding two other claimed disabilities despite the absence of his service treatment records and granted entitlement to service connection for those disabilities.  In the first paragraph of the remand section, the Board declared that the "Veteran is competent to report falling in service and his statements have been found to be credible."  The Board remanded the claim to obtain a VA examination and medical opinion regarding the etiology of the right elbow tendonitis.

VA treatment records dated from June 2006 to January 2010 were associated with the claims file in January 2010.  In a new patient treatment note dated in June 2006, the Veteran complained of a right elbow "knob" in his joint that causes pain.  An assessment of his right elbow was not provided.

In a VA joints examination report dated in September 2010, the Veteran stated that his right elbow was getting worse since the 2001 trauma because he was using it more at work as a building automation and energy management service specialist.  He described having flare-ups precipitated by cold weather, repetitive motion, typing and writing, working with various tools, and putting pressure on the elbow.  Objective findings included a linear scar on the right elbow measuring 0.5 x 0.1 x 0.3 centimeters, which the Veteran reported was the suture site after his injury.  The diagnosis was tendonitis of the right elbow and scar with residual tenderness and focal abnormal (nodular) consistency.  The examining physician indicated that she had reviewed the claims file and opined that she could not resolve the issue regarding the etiology of the Veteran's right elbow tendonitis without resort to mere speculation.  The examiner reasoned that she did not find medical documentation regarding a right elbow injury in the claims folder to substantiate the claim.  

An October 2010 addendum associated a right elbow x-ray study performed on the day of the September 2010 VA examination with the final report.  The impression was right elbow with no fracture or dislocation; posterior olecranon spur.  The examiner did not alter the examination report or her medical opinion.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's tendonitis of the right elbow with a scar from his injury is related to military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board previously found the Veteran's statements regarding a September 2001 injury to be credible.  The Board is also persuaded because he claimed entitlement to service connection for a right elbow disability shortly after separation from service at the same time that he claimed other disabilities, which have been attributed to military service based, in part, on his lay statements.  Finally, the Board finds that the scar, which was noted on VA examination in September 2010, and the calcified tendon on the olecranon noted on VA examination in November 2006 are consistent with the Veteran's report of a September 2001 traumatic injury that required five sutures.  Accordingly, service connection for tendonitis of the right elbow with a scar is warranted.


ORDER

Entitlement to service connection for tendonitis of the right elbow with a scar is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


